11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

One 1997 Pontiac Firebird,                   * From the 43rd District
                                               Court of Parker County,
                                               Trial Court No. CV12-0680.

Vs. No. 11-13-00351-CV                        * May 22, 2014

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Jimmy Wayne Mack’s motion to withdraw his appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Jimmy Wayne Mack.